— Judgment, Supreme Court, New York County, rendered December 2, 1976 convicting defendant upon his plea of guilty of criminal sale of a controlled substance in the third degree and sentencing him to four years to life, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to one year to life, and otherewise affirmed. The defendant was charged with criminal sale of a controlled substance in the first degree arising out of two sales of cocaine to an undercover police officer. He was permitted by the narcotics prosecutor to plead guilty to the criminal sale of a controlled substance in the third degree on the understanding that he would receive a sentence of four years to life. That sentence was in fact thereafter imposed. Special circumstances disclosed by the record persuade us, as they apparently persuaded the sentencing Judge, that the sentence agreed to and fixed is excessive. At the time the plea was entered, defendant stated without contradiction that he was induced to enter the unlawful transactions by a close friend who, unknown to him, was acting as a confidential informant. According to the defendant’s uncontradicted statement, the friend told the defendant that he required help because of financial difficulties, and the friend received the greater part of the proceeds from the transactions. The defendant, 29 years of age at the time of these events, had never previously been arrested for a crime and had been gainfully employed throughout his adult life. Although expressing the view that a lesser sentence was warranted under the circumstances, the sentencing Judge felt obligated to honor the sentence commitment that he had made at the time of the plea. We agree with him that the sentence imposed is excessive and accordingly reduce it as indicated. Concur — Kupferman, J. P., Burns, Lane, Sandler and Sullivan, JJ.